Golia, J.
(concurring with the result in the following memorandum). Although I concur with the majority that, under the facts of this particular case, a glass enclosure above a tub is not a home improvement for the purposes of the statute in question, this finding, standing alone, is not sufficient to warrant summary judgment in favor of the plaintiff.
*33I note that there are a myriad of affirmative defenses raised by the defendant that must be resolved in the court below on this breach of contract action.
Weston Patterson, J.R, and Helen, J., concur; Golia, J., concurs in a separate memorandum.